—In an action to foreclose a mortgage upon real property, the defendant Tag Pipe, Inc., appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated September 25, 1995, which denied its motion, inter alia, to vacate a judgment of foreclosure and sale.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the court properly determined that the appellant was barred by the doctrine of laches from moving to set aside the judgment of foreclosure and sale (see, Amsterdam Sav. Bank v City View Mgt. Corp., 45 NY2d 854; First Nationwide Bank v Calano, 223 AD2d 524). O’Brien, J. P., Joy, Friedmann and Florio, JJ., concur.